Title: To James Madison from James Sheafe, 8 December 1804 (Abstract)
From: Sheafe, James
To: Madison, James


8 December 1804, Portsmouth, New Hampshire. “I received some time ago the enclosed representation to the Minister of the U. S. then at Paris. I was personally acquainted in France with the late consul of the U. S. at Nantes Thomas Dobrée and with his son the present Thomas Dobrée a very respectable Merchant in that city and in my opinion a very suitable person for a commercial Agent there when either from resignation or absence it may be necessary to make a new appointment—it is not intended to suggest any thing unfavorable to the present com. A of U.S. for Nantes but only that the enclosed representation may be considered in case of vacancy.
“Your very obliging attention to my claims on the French Republic on my application to you in Washington & since encourages me now to take the liberty to send this representation direct to you having no doubt such use will be made of it when necessary as may be proper. It was sent me under the expectation that I was a member of the Senate of U. S.—my resignation not being known to Mr. Dobrée.”
